Title: From George Washington to Bartholomew Dandridge, 12 February 1774
From: Washington, George
To: Dandridge, Bartholomew



Dear Sir,
Mount Vernon Feby[c.12] 1774.

Your favour of the 30th of Decr was long on its passage to this place, not arriving till I had receivd, and answer’d, an imperfect acct of your Interview with Mr Black from Mr Hill (dated the 10th or 12th of Jany)—I thank you heartily for the trouble you took in attempting to settle the business with that worthless Sc——l, who seems to be an adept in every species of Artifice and Rascality—That he should expect the Bond, which was given for the express purposes of compelling him to surrender Possession of all and singular the Premises; free from any incumbrance of Dower, &ca, before he would give up the Mills & Houses finally (to say nothing of the other) is such a masterpiece of Impudence, as I thought no Man could be guilty of—To shew him the propriety of his request, as well as the modesty of it, I Inclosed him a Copy of the Bond; desiring to be informed, if he could produce another Instance of a Person requiring the surrender of a Bond given for the performance of certain Conditions, before those Conditions were complied with; desiring Mr Hill at the sametime, to make a peremptory demand of the Mills, & to inform Mr Black, that whatever damage I might sustain in any manner whatsoever, I should look to him for full, & ample reparation of; and moreover, to be governd by Mr Wythe’s advice in his conduct of this matter, in every point, wherein there appear’d to be any difficulty.
By a Letter which I have just receivd from Mr Wythe (in answer to one I wrote him, at the sametime I did to Mr Hill) in

speaking of Mrs Blacks refusal of Dower, & the ties of Interest to relinquish, he adds, “For, if her husband were now dead, she would not, in my opinion, be entitled to dower of the Lands in King William County (Gooch’s excepted) the legal Titles whereof are in other Person’s at this time, unless they have been lately conveyed to you, which I dare say Mr Dandride had sufficient assurance would be done before he accepted the Deed from Mr Black: The Speaker to whom I mentioned Mrs Blacks refusal, soon after I was informd of it by Letter from Mr Dandridge, gave me reason to believe, if I did not misunderstand him, that Colo. Byrd’s Trustees would not convey all the Falls Estate absolutely to her husband whilst she continued in that Mind, but that they would reserve so much of it as would indemnifie them in case she should recover dower of you, or convey it, subject to such indemnification, from whence I did suppose those Gentlemen considerd themselves as Guarantees for his performance of that part of the agreement; I will remind Mr Speaker of this, & deliver your Letter to him when he returns from Brandon, and I hope we shall by some means or other hinder the capricious Gentleman you have to deal with from baffling, & his obstinate Dame from perplexing you much longer.” and in a Postcript to this Letter are these words—“The speaker came home to day (the 26th of Jany) I deliverd your Letter left with me by Mr Hill, I mentioned your affair with Mr Black, and repeated to him the substance of what I had written in the foregoing, he admitted Colo. Byrds Trustees to be bound for Mr Black’s carrying his agreement with you into compleat execution, and said they would provide for their indemnification accordingly; Would it not deprive Mr Black of every pretence to lodge his Bond in the hands of some Person who might tender it to him upon his wife’s joining in the Conveyance, and acknowledging it before the Commissioners, and his delivering up all the House’s Mills &ca to yr Agent accounting for the Toll, and making satisfaction for any waste committed since the date of the Bond.” Two motives have induced me to recite so much of the purport of Mr Wythes Letter to you; the one, to shew his sense, generally, of the Affair between Mr Black & me; the other, to have the legal Titles obtaind, if it is not already done, as soon as they can for fear of accidents—The doing of this will give you a little more trouble but I hope you will excuse it.

Inclos’d you have Mr Blacks Bond which please to hold fast till the condition’s are complied with, but, in the meanwhile inform him of its being in your Possession, & your readiness to give it up so soon as he has complied with it in all its parts, as Mr Wythe also will the Bond from the Trustees of Colo. Byrd, when you shall certifie that, it is of no further use.
The Inclosed Certificates, which I recd sometime ago from Mr Craig, by no means answer the end for which I wanted them, as they are directed to the Surveyor of Fincastle, whereas the small Tract of Land (abt 500 & some little odd Acres) which I wanted to secure with them lays in Augusta; I have therefore return’d them to you, and should be glad, if you have three Sergeants claims in Augusta if you could furnish me with them. If any disadvantage will accrue to you, by keeping these Warrants so long, and now return them, please to send them back, as I by no means design to put you to an Inconvenience—Fincastle is the best, and Augusta the worst, County to locate the Warrants in generally, but as it was a particular purpose I had to answer, none but Augusta Warrants would do for me.
Your Sister desires her Affecte Compliments to you Mrs Dandridge, & Nancy &ca and Compliments to Mr Burbidges Family in wch I sincerely join being Dr Sir Yr Affecte and Obedt Ser.

Go: Washington


P.S. Jack Custis was Married the 3d Instt—Some Matters from this County for the Assembly obliges me to Postpone my Trip to the Ohio till after the Session, & course till after Harvest.
If you have any Certificates to send me, or Letter to write, please to lodge them at Colo. Bassetts & Captn Crawford will call for them as he comes up from Wmsburg.

